Citation Nr: 0519169	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-12 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a personal hearing at the RO in 
January 1999.  

The issue on appeal was originally before the Board in 
January 2000 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a June 2005 statement, the veteran's national 
representative noted that VA failed to afford the veteran's 
local representative an opportunity to present argument on 
the veteran's behalf in violation of VA Adjudication 
Procedure Manual, M21-1, Part IV, Chapter 8, Subchapter XII, 
Paragraph 8.45.  The national representative requested that 
the "Board address this matter to the attention of the local 
agency for resolution/correction."  In light of the above, 
the Board finds that the issue on appeal must be remanded to 
the RO to allow the veteran's local representative to submit 
argument on his behalf.  

Accordingly, this case is remanded for the following:

1.  The RO must allow the veteran's local 
representative from The American Legion 
to submit additional argument on the 
veteran's behalf in support of the claim 
of entitlement to service connection for 
schizophrenia.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
schizophrenia.  If the benefit requested 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), which should contain notice 
of all relevant action taken on the 
claim, to include a summary of all 
evidence added to the record since the 
January 2005 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




